DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendments to the claims are acknowledged. Cancellations of claims 2-10 are also acknowledged. New claims 11-19 are also acknowledged. 

Claim Interpretation
	Regarding claims 1 and 19, the examiner notes that the generic placeholders, specifically the “mechanism” are modified by functional language and linked by the transition phrase “configured to;” and the generic placeholder is not modified by sufficient structure for performing the claimed function. Therefore, the recited claim language, e.g. “…mechanism… configured to…” were interpreted as invocation of the 112(6) means plus function interpretation.
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices

Allowable Subject Matter
Claims 1 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is JP2006-084211; or US 5741461. The internal search report including the written opinion was reviewed; and the references cited in the report were .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/14/21